United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEFENSE AGENCIES DLA, DISTRIBUTION
REGION WEST INJURY COMPENSATION
CENTER, Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0360
Issued: July 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 21, 2015 appellant filed a timely appeal from a November 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received a $451.58 overpayment of compensation
for the period July 26 through August 22, 2015; (2) whether OWCP abused its discretion in
denying waiver of the overpayment; and (3) whether it properly found the overpayment should
be recovered by deducting $225.79 monthly from appellant’s continuing compensation
payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 17, 1984 appellant, then a 43-year-old preservation
servicer, sustained a thoracic sprain in the performance of duty. Appellant stopped work on
October 24, 1984 and began receiving compensation benefits for which she was placed on the
periodic rolls.
In a FECA periodic disability payment report, the record reflected that appellant’s health
benefit insurance premium totaled $451.58 every 28 days. Health benefits in the amount of
$451.58 were deducted from appellant’s gross compensation for the period June 28 through
July 25, 2015.
By letter dated July 31, 2015, the National Postal Mail Handlers Union (the Union)
reported that appellant was delinquent in her required membership dues and requested that her
enrollment in the Mail Handlers Health Benefit Plan be terminated.
In a FECA periodic disability payment plate, health benefit enrollment was suspended for
the compensation period July 26 through August 22, 2015.
By letter dated August 14, 2015, the Union reported that the prior information provided
had been incorrect and that appellant was current in her dues. It requested that her health
insurance benefits be reinstated.
In a FECA periodic disability payment plate, OWCP reinstated appellant’s health benefits
in the amount of $451.58 to be deducted from gross compensation for the period August 23
through September 19, 2015.
In an August 28, 2015 Fiscal Payment Worksheet, it was determined that appellant owed
$451.58 for health benefit premiums for the period July 26 through August 22, 2015.
On September 29, 2015 OWCP made preliminary findings of an overpayment of $451.58
for the period July 26 through August 22, 2015 because health insurance premiums had not been
collected. OWCP found that appellant was without fault in the creation of the overpayment.
As OWCP determined that appellant was without fault in the creation of the
overpayment, it requested that she submit financial information pursuant to an enclosed
overpayment recovery questionnaire (OWCP-20 form) within 30 days if she were requesting
waiver of the overpayment. It further informed appellant that she could submit additional
evidence in writing, or at a prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment.
On October 26, 2015 appellant disagreed with the fact and amount of overpayment and
requested a waiver of repayment. She argued that she should not be required to repay the
overpayment because it occurred through no fault of her own. No evidence was received with
appellant’s appeal and she had not submitted the overpayment recovery questionnaire.
By decision dated November 19, 2015, OWCP finalized the overpayment in the amount
of $451.58 for the period July 26 through August 22, 2015 because deductions had not been
2

deducted for health benefit insurance premiums. It further found that appellant was not at fault
in the creation of the overpayment; however, because appellant had not submitted the requested
financial information, the overpayment was not subject to waiver. Thus, there was no evidence
in the record that recovery of the overpayment would defeat the purpose of FECA or be against
equity and good conscience. Based on the evidence of record, OWCP found that she could repay
the overpayment by deducting $225.79 from continuing compensation payments every 28 days
beginning December 13, 2015. It noted that the overpayment would be absorbed by
approximately January 10, 2016.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.2 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”3
In each pay period for which health benefits withholding or direct premium payments are
not made, but during which the enrollment of an employee or annuitant continues, he or she
incurs an indebtedness due the United States in the amount of the proper employee withholding
required for that pay period.4 The regulations further provide that an agency that withholds less
than or none of the proper health benefits contributions from an individual’s pay, annuity, or
compensation must submit an amount equal to the sum of the uncollected deductions and any
applicable agency contributions required under 5 U.S.C. § 8906 to OPM for deposit in the
Employee’s Health Benefits Fund.5
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $451.58 for the period July 26 through August 22, 2015.6
Appellant’s health benefit insurance premiums were not deducted from her gross
compensation during the period July 26 through August 22, 2015. As no deduction had been
made for health insurance premiums during the 28-day calendar cycle covering the period

2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

5 C.F.R. § 890.502(b)(1).

5

Id. at § 890.502(d); see John Skarbek, 53 ECAB 630, 632-33 (2002); Jennifer Burch, 48 ECAB 633 (1997).

6

S.W., Docket No. 11-895 (issued December 5, 2011).

3

July 26 through August 22, 2015, OWCP properly found that an overpayment in the amount of
$451.58 occurred.7
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.8 These statutory guidelines
are found in section 8129(b) of FECA which states: Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.9 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
Section 10.438 of the implementing federal regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses, and
assets as specified by OWCP.10 This information is needed to determine whether recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The
regulations further provide that failure to submit the requested information within 30 days of the
request shall result in the denial of waiver and no further request for waiver shall be considered
until the requested information is furnished.11
ANALYSIS -- ISSUE 2
In this case, appellant was found to be without fault in the creation of the overpayment.
Accompanying the September 29, 2015 preliminary notice of overpayment was an OWCP-20
form overpayment recovery questionnaire in which appellant was to provide information about
her income, assets, and expenses. Appellant failed to submit the completed overpayment
recovery questionnaire with supporting financial information. Further, she made no argument
that she gave up a valuable right or changed her position for the worse in reliance on the
overpaid compensation.

7

R.M., Docket No. 08-1848 (issued September 24, 2009).

8

See Robert Atchison, 41 ECAB 83, 87 (1989).

9

5 U.S.C. § 8129(b).

10

20 C.F.R. § 10.438(a).

11

Id. at § 10.438(b).

4

By failing to submit the requested information, as required by section 10.438 of its
regulations, appellant was not entitled to a waiver.12 The Board finds that OWCP properly
denied waiver of recovery of the $451.58 overpayment of compensation.13
LEGAL PRECEDENT -- ISSUE 3
The individual who received the overpayment is responsible for providing information
about income, expenses, and assets as specified by OWCP. This information will be used to
determine the repayment schedule, if necessary.14
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as soon as the
error is discovered or his or her attention is called to the same. If no refund is made, OWCP
shall decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.15
ANALYSIS -- ISSUE 3
Appellant receives $2,377.00 in continuing gross compensation benefits every 28 days.
OWCP determined that the overpayment could be recovered by deducting $225.79 from her
continuing compensation payments every 28 days. The Board notes that a claimant is
responsible for submitting necessary information with respect to income, expenses, and assets as
required by OWCP.16 In this case, appellant failed to submit any information regarding her
financial circumstances to sufficiently document her income and expenses.
Thus, the Board finds that OWCP did not abuse its discretion and took into consideration
the factors set forth in 20 C.F.R. § 10.441 to minimize hardship.17 OWCP followed collection
guidelines by requiring installments large enough to collect the debt promptly and minimizing
any resulting hardship on appellant.18 Therefore, the Board finds OWCP properly required

12

Id.

13

B.T., Docket No. 14-1669 (issued December 28, 2015); M.S., Docket No. 11-96 (issued August 17, 2011).

14

Id.

15

20 C.F.R. § 10.441(a).

16

R.H., Docket No. 09-1981 (issued June 11, 2010).

17

W.M., Docket No. 13-291 (issued June 12, 2013).

18

OWCP found that appellant could repay the overpayment by deducting $225.79 from continuing compensation
payments every 28 days beginning December 13, 2015. It noted that the debt would be paid in full on
January 10, 2016. E.J., Docket No. 15-1734 (issued April 12, 2016).

5

repayment of the overpayment by deducting $225.79 from appellant’s continuing compensation
payments every 28 days.19
On appeal appellant argues that she paid her union dues and provided a copy of a
cancelled check in support of her claim. As appellant was found to be without fault in the
creation of the overpayment, this argument is irrelevant to her overpayment claim.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $451.58
overpayment of compensation for the period July 26 through August 22, 2015. The Board
further finds that she was not at fault for the overpayment and that OWCP properly denied
waiver of the overpayment based on the evidence of record. The Board also finds that OWCP
properly determined the overpayment should be recovered by deducting $225.79 from
continuing compensation every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the November 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

19

M.G., Docket No. 07-2317 (issued April 11, 2008).

6

